FILED
                              NOT FOR PUBLICATION                          DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MARISELA OROZCO DE MUNOZ,                        No. 09-72845
a.k.a. Marisela Orozco Cruz,
                                                 Agency No. A076-638-726
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012**

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Marisela Orozco de Munoz, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s removal order. Our jurisdiction is governed by 8



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review de novo claims of constitutional violations and

questions of law. Khan v. Holder, 584 F.3d 773, 776 (9th Cir. 2009). We deny in

part and dismiss in part the petition for review.

      The agency correctly concluded that Orzoco de Munoz is ineligible to adjust

status because she is inadmissible under 8 U.S.C. § 1182(a)(9)(C)(i)(I) for having

accrued more than one year of unlawful presence in the United States and then

reentering without admission. See Garfias-Rodriguez v. Holder, No. 09-72603,

2012 WL 5077137, at *7 (9th Cir. Oct. 19, 2012) (en banc) (aliens who are

inadmissible under 8 U.S.C. § 1182(a)(9)(C)(i)(I) are not eligible for adjustment of

status under 8 U.S.C. § 1255(i)).

      We lack jurisdiction to review the agency’s discretionary determination that

Orozco de Munoz lacked good moral character under the catch-all provision of 8

U.S.C. § 1101(f). See Lopez-Castellanos v. Gonzales, 437 F.3d 848, 854 (9th Cir.

2006). Orozco de Munoz’s contention that the agency applied an incorrect legal

standard for determining moral character is not supported by the record. See

Matter of Guadarrama De Contreras, 24 I. & N. Dec. 625, 627 (BIA 2008).

       In light of the determinations above, Orozco de Munoz’s contentions that

the agency’s denial of adjustment of status and cancellation of removal violated




                                           2                                   09-72845
due process fail. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (an alien

must show error and prejudice to prevail on a due process claim).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   09-72845